IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41700

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 606
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 3, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOHN THOMAS PRITCHETT,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Judgment of conviction and indeterminate sentence of four years for failure to
       register as a sex offender, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       John Thomas Pritchett pled guilty to failure to register as a sex offender. Idaho Code
§ 18-8309.    The district court sentenced Pritchett to an indeterminate term of four years.
Pritchett appeals asserting that the district court abused its discretion by imposing the sentence
instead of placing him on probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Pritchett’s judgment of conviction and sentence are affirmed.




                                                   2